Name: Commission Regulation (EC) No 3039/94 of 14 December 1994 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  industrial structures and policy;  transport policy
 Date Published: nan

 15. 12. 94 No L 322/11Official Journal of the European Communities COMMISSION REGULATION (EC) No 3039/94 of 14 December 1994 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport to be attained and the financial resources of the funds ; whereas, therefore, for this scrapping scheme, the detailed rules regarding notification of acceptance of applications for scrapping premiums should be laid down, along with the deadlines for the vessels to be scrapped and the scrap ­ ping premiums to be paid ; whereas Regulation (EEC) No 1102/89 should therefore be amended ; Whereas the Member States and the organizations repre ­ senting inland waterways carriers have been consulted on the measures provided for in this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), as last amended by Commission Regulation (EC) No 2812/94 (2), and in particular Article 6 thereof, Whereas Regulation (EEC) No 1101 /89 provides for the possibility of reducing the capacity of the inland waterway fleet by organizing scrapping schemes coordinated at Community level ; Whereas Commission Regulation (EEC) No 1 102/89 (3), as last amended by Regulation (EC) No 3433/93 (4), laid down the detailed rules for operating the scrapping schemes ; Whereas at the present time the financial resources avai ­ lable are not sufficient to achieve the objective of a substantial reduction in overcapacity ; whereas, therefore, the number of applications for scrapping premiums on the joint waiting list provided for in Article 8 (6) of Regu ­ lation (EEC) No 1102/89, in the version set out in Regu ­ lation (EEC) No 3690/92 (*), continues to increase ; Whereas this situation is likely to aggravate the imbalance that already exists in the inland waterway transport market ; whereas, given that it is impossible in the diffi ­ cult economic climate in the sector to increase the levels of annual contributions paid by the owners of vessels to the scrapping funds, the Member States in question have undertaken to provide the scrapping funds, by drawing on their national budgets, with the financial resources needed to scrap the vessels on the joint waiting list as at 30 June 1994 ; Whereas, to prevent any distortion of competition, these scrapping schemes must be put into operation at the same time, for the same duration and under the same conditions in all the Member States concerned ; whereas the Commission must lay down the period during which scrapping premiums may be obtained and the conditions for granting these premiums on the basis of the objectives Article 1 Regulation (EEC) No 1102/89 is amended as follows : 1 . the following paragraph 5 is added to Article 1 : '5 . Without prejudice to the provisions of para ­ graphs 1 to 4, the Member States concerned shall , as from 1 January 1995 and from their national budgets, provide the scrapping funds with the financial resources needed to scrap the vessels to which the applications on the joint waiting list provided for in Article 8 (6) relate and which have been on that list since before 1 July 1994. A total budget of ECU 26 716 000 is deemed necessary to this effect, of which ECU 19 359 000 for dry cargo carriers, ECU 3 322 000 for tanker vessels and ECU 4 035 000 for pusher craft.' ; 2. the following paragraphs 7 and 8 are added to Article 8 : '7. Between 1 and 31 January 1995 the fund autho ­ rities shall notify the owners of vessels whose applica ­ tions for scrapping premiums were received before 1 July 1994 and whose vessels are on the joint waiting list of acceptance of their applications . They shall send the Commission a list of these notifications by 1 March 1995. 8 . Notwithstanding the provisions set out in the first subparagraph of Article 7 (5), the owner of a vessel who has received the notification referred to in para ­ graph 7 of this Article shall be under an obligation to scrap the vessel within nine months of the date of notification.' ; (') OJ No L 116, 28 . 4. 1989, p. 25. (2) OJ No L 298, 19 . 11 . 1994, p. 22. (3) OJ No L 116, 28 . 4. 1989, p. 30. (4) OJ No L 314, 16. 12. 1993, p. 10 . (0 OJ No L 374, 22. 12. 1992, p. 22. No L 322/ 12 Official Journal of the European Communities 15. 12. 94 3 . the following paragraph 4 is added to Article 9 : '4. Notwithstanding the provisions of paragraphs 1 and 3, second subparagraph, the scrapping premium for an application accepted pursuant to Article 8 (7) shall be paid within one month of the date on which the owner of the vessel proves that the vessel has been duly scrapped. The fund authorities shall send the Commission each month, as from 1 May 1995, a list of the scrapping premiums paid.' Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1994. For the Commission Marcelino OREJA Member of the Commission